Citation Nr: 0917643	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  04-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for type II 
diabetes mellitus (diabetes), currently rated as 20 percent 
disabling.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, also claimed as 
secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that granted service connection for diabetes and 
assigned an initial rating of 20 percent, and denied service 
connection for peripheral neuropathy of the lower 
extremities.

This case was previously before the Board in July 2007 and 
was remanded to the RO for further development.   

The issue of service connection for peripheral neuropathy of 
the lower extremities is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

The Veteran's diabetes mellitus requires the use of an oral 
hypoglycemic agent and a restricted diet, but does not 
require regulation of activities. 


CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.119, Diagnostic Code 7913 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in May 2003 and August 2007; 
a rating decision in June 2003; and a statement of the case 
in May 2004.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes (DC) identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. §§ 4.2, 4.41.  Where an increase in a service-
connected disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994), 38 C.F.R. § 4.2.  

The Board must also consider entitlement to staged ratings to 
compensate for times since the claim was filed when the 
disability may have been more severe than at other times 
during the course of the appeal.  Fenderson v. West, 12 Vet. 
App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's diabetes is currently rated as 20 percent 
disabling under DC 7913.  That code provides a 20 percent 
rating for diabetes that requires insulin and a restricted 
diet, or an oral hypoglycemic agent and a restricted diet.  A 
40 percent rating is warranted for diabetes that requires 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  38 C.F.R. § 4.119, DC 7913.  

A 60 percent rating is warranted for diabetes that requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 100 percent 
rating is warranted for diabetes that requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, DC 7913.

Complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1).

VA outpatient treatment records demonstrate that the Veteran 
was diagnosed with diabetes in October 2002.  Since that 
time, he has been prescribed oral hypoglycemic agents and a 
restricted diet to control his condition.  

VA diabetic follow-up examination reports from May 2005 
through March 2008 describe the Veteran's diabetes as well 
controlled "without mention of complication."  The Veteran 
has repeatedly denied having hypoglycemia episodes or any new 
problems or complications.  Treating physicians have noted 
that the Veteran's adherence to diet/exercise over the years 
has been "fair."   

The Veteran underwent a VA examination in January 2008 
wherein he denied having any current symptoms, a history of 
hypoglycemia or ketoacidotic episodes, bladder or bowel 
impairments, or hospitalizations related to his diabetes.  He 
asserted that he did not use insulin or restrict his 
activities due to diabetes.  He stated that he had lost 43 
pounds in the last year because he ate "within reason."  

After a thorough review of the evidence, the Board finds that 
the Veteran's symptomology squarely fits the criteria for a 
20 percent rating.  The medical evidence of record 
demonstrates that he only uses an oral hypoglycemic agent and 
a restricted diet to control his diabetes.  

There is no showing that the Veteran has required insulin or 
been advised to avoid strenuous occupational and recreational 
activities since his diagnosis in 2002.  On the contrary, the 
file indicates that the Veteran has been encouraged to 
exercise.  Hence, the Board finds that a 40 percent rating is 
not warranted under DC 7913.     

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an 
exceptional case is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R § 
3.321(b)(1).  Here, it has not been shown that the Veteran's 
service-connected diabetes, nor any associated disability, 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
Therefore, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's diabetes has not warranted a rating higher than 
20 percent at any time during the pendency of this appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Accordingly, as the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An increased initial rating for type II diabetes mellitus, 
currently rated as 20 percent disabling, is denied.


REMAND

A remand by the United States Court of Appeals for Veterans 
Claims or the Board confers on the claimant the right to 
compliance with the remand orders as a matter of law.  Where 
the remand orders of the Board are not satisfied, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2007, the Board remanded this case to obtain a VA 
examination to determine the nature and etiology of the 
Veteran's complaints of swelling, numbness, and tingling in 
his lower extremities.  The examiner was specifically asked 
to diagnosis all disabilities of the lower extremities, and 
opine whether it is at least as likely as not (50 percent 
probability or greater) that any diagnosed disability was due 
to or aggravated by the Veteran's service-connected diabetes.  

During a January 2009 VA examination, the Veteran was 
diagnosed with bilateral meralgia paresthetica and bilateral 
lower extremity venous insufficiency.  However, the physician 
failed to address whether those conditions were aggravated 
the Veteran's service-connected diabetes.   

Accordingly, the case is REMANDED for the following action:

1.	Return the claims file to the examiner 
who conducted the January 2009 VA 
examination and request an opinion as to 
whether it is at least as likely as not 
(50 percent probability or higher) that:  
(1) the Veteran's bilateral meralgia 
paresthetica is due to or aggravated by 
his service-connected diabetes mellitus; 
and (2) the Veteran's bilateral lower 
extremity venous insufficiency is due to 
or aggravated by his service-connected 
diabetes mellitus.  Please provide a 
rationale for any opinion given.  If the 
requested examiner is unavailable, then 
arrange for the claims file to be 
reviewed and an opinion rendered by 
another VA physician.  If the physician 
feels that another examination is 
needed, one should be scheduled.

2.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


